     Case 1:16-cv-01741-NONE-HBK Document 205 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     TONY ASBERRY,                                      No. 1:16-cv-01741-NONE-HBK (PC)
12                         Plaintiff,
13             v.                                         ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS DENYING
14     C. RELEVANTE, et al.,                              PLAINTIFF’S MOTION’S FOR INJUNCTIVE
                                                          RELIEF
15                         Defendants.
                                                          (Doc. Nos. 180, 184)
16

17           Plaintiff Mark Tony Asberry (“Asberry”) is proceeding pro se and in forma pauperis in

18    this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19    States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302

20           On January 7, 2020, plaintiff Asberry moved for “injunctive relief.” (Doc. No. 180).

21    However, in the body of that motion plaintiff merely requested “that the court take any action

22    other than to take notice of the seriousness of what plaintiff is alleging.” (Id. at 13). Plaintiff

23    later moved for a “preliminary injunction” and “temporary restraining order” seeking relocation

24    to administrative segregation in order to protect himself from his fellow inmates and his prison’s

25    guards. (Doc. No. 184).

26           On August 31, 2020, the assigned magistrate judge issued findings and recommendations

27    recommending Asberry’s motions be denied. (Doc. No. 198.) Those pending findings and

28    recommendations were served on plaintiff and contained notice that any objections thereto were
                                                          1
     Case 1:16-cv-01741-NONE-HBK Document 205 Filed 03/08/21 Page 2 of 2


 1    to be filed within thirty (30) days after service. (Id.) To date, no objections to the findings and

 2    recommendations have been filed, and the time in which to do so has now passed.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4    de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5    findings and recommendations are supported by the record and by proper analysis.

 6           Accordingly,

 7           1.      The findings and recommendations issued on August 31, 2020 (Doc No. 198) are

 8                   adopted in full; and

 9           2.      Plaintiff’s motions for injunctive relief (Doc. Nos. 180, 184) are denied.

10    IT IS SO ORDERED.
11
         Dated:     March 8, 2021
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
